DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1 (figs. 3A-5, 9A-11) directed to claims 1-4 in the reply filed on 11/18/2021 is acknowledged.

Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mizuno et al. (US PG. Pub. 2020/0203036).

Regarding claim 1 – Mizuno teaches an electrical connecting element (figs. 1-3, 10 [paragraph 0031] Mizuno states, “wire harness 10”) comprising: a stretchable insulation 

Regarding claim 2 – Mizuno teaches the electrical connecting element according to Claim 1, wherein the first conductive threads (fig. 1, 30) and the first resin threads (44) are sewn (figures 2 and 3 show the sewing bobbin thread 44b sewing the threads to the insulation sheet 20) to the insulation sheet (20).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizuno et al. in view of Koo et al. (US PG. Pub. 2011/0272181).

Regarding claim 3 – Mizuno teach the electrical connecting element according to claim 1, further comprising: two or more second resin threads (figs. 1-2, 44b [paragraph 0051] Mizuno states, “bobbin thread 44b”) on the other surface (bottom surface of insulation sheet 20) of the insulation sheet (20), the second resin threads (44b shown in conjuncture with 44a) having thermal adhesiveness ([paragraph 0051, 0050 & 0048] Mizuno states, “The needle thread 44a and the bobbin thread 44b may be made of the same material or a material different from each other… thread 44 is sewn to the sheet material 20 as the reinforcement member 42… the reinforcement member 42 are steel, carbon fiber, PBO fiber, aramid fiber, high-strength polyethylene fiber”; Polyethylene is a thermoplastic and are formed with heat and can be re-melted (see NPL attached on 892) and is considered to have “thermal adhesiveness”), the second resin threads (44b) not overlapping with any of the second conductive threads (figures 1-3 show the second resin threads 44b only arranged with first resin threads 44a and “not overlapping” with conductive threads).

 	Koo teaches an electrical connecting element having a stretchable insulation sheet (figs. 1A-1C, 1 [paragraph 0055] Koo states, “stretchable film 1”) comprising: two or more first conductive threads (upper two threads 2 shown in figure 1A [paragraph 0036] Koo states, “The conductive line may be comprised of…conductive yarn”) on one surface (top surface) of the insulation sheet (1), and two or more second conductive threads (lower two threads 3) on the other surface (lower surface) of the insulation sheet (1), the second conductive threads (lower two threads 3) extending in a predetermined direction (from top to bottom as shown in figure 1A), the second conductive threads (lower two threads 3) being disposed in parallel with each other orthogonally to the predetermined direction (claimed structure shown in figure 1A and 1C).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the electrical connecting element having two or more first conductive threads on the insulation sheet as taught by Mizuno with the inclusion of  second conductive threads on an opposite surface of the insulation sheet as taught by Koo because Koo states this structure, “relate to a multilayer stretchable cable for minimizing electromagnetic interference of an electric signal and at the same time transmitting the resultant electric signal at high speed.” [paragraph 0003].

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Baba (US PG. Pub. 2019/0306972) discloses an electric element and electronic device.
Ilkko et al. (US PG. Pub. 2015/0289364) discloses a stretchable device for transmitting signal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847